Citation Nr: 1016190	
Decision Date: 05/03/10    Archive Date: 05/13/10

DOCKET NO.  07-07 155	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

David Ganz, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1948 to April 
1954.

This matter originally came to the Board of Veterans' Appeals 
(Board) from a May 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which confirmed the previous denial of service 
connection for residuals, strain, medial collateral ligament 
left knee, osteoarthritis with total knee replacement.  

In a March 2010 rating decision the RO found that a prior 
decision to deny service connection for residuals, left knee 
injury, osteoarthritis with total knee replacement was 
clearly and unmistakably erroneous and granted service 
connection for a left knee disability, assigning a 0 percent 
rating effective April 11, 1954, a 10 percent rating 
effective November 12, 1977, a 100 percent rating effective 
March 17, 1987, a 30 percent rating effective May 1, 1988, a 
100 percent rating effective March 17, 1999, and a 30 percent 
rating effective May 1, 2000.  

The issue has been recharacterized to comport to the evidence 
of record and the fact that the RO found the Veteran had 
submitted new and material evidence when it granted service 
connection for the underlying left knee disability.  See AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  

The Veteran testified before the undersigned Veterans Law 
Judge at a hearing at the RO in March 2010.  A transcript of 
the hearing is of record.  









FINDING OF FACT

The Veteran was granted the full benefit of service 
connection for a left knee disability by the March 2010 
rating decision, and thus his substantive appeal is moot.  


CONCLUSION OF LAW

The criteria for dismissal of the substantive appeal by the 
Veteran concerning the claim of service connection for a left 
knee disability have been met.  See 38 U.S.C.A. §§ 7104(a), 
7105(d)(5) (West 2002 and Supp. 2009); AB v. Brown, 6 Vet. 
App. 35, 38 (1993).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  

The appeal on the merits of the Veteran's claim of 
entitlement to service connection for a left knee disability 
has become moot by virtue of the March 2010 rating decision 
granting the full benefit sought.  Thus, the Veteran's claim 
of entitlement to service connection for a left knee 
disability must be dismissed for lack of jurisdiction.  See 
38 U.S.C.A. §§ 7104(a), 7105(d)(5); AB, 6 Vet. App. at 38.  
 








ORDER

The appeal of entitlement to service connection for a left 
knee disability is dismissed.



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


